                Case 20-10343-LSS        Doc 1467    Filed 10/09/20      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

BOY SCOUTS OF AMERICA AND                             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC
                                                      (Jointly Administered)
                                    Debtors.           Re: Docket No. 1409

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the certification, counsel moves the admission pro
hac vice of Todd M. Brooks, Esq. to represent the Baltimore Area Council Boy Scouts of
America, Inc. in the above-captioned cases.

Date: October 6, 2020                          /s/ Richard W. Riley
                                               Richard W. Riley (No. 4052)
                                               WHITEFORD, TAYLOR & PRESTON LLC
                                               The Renaissance Centre
                                               405 North King Street, Suite 500
                                               Wilmington, Delaware 19801
                                               Telephone:     (302) 353-4144
                                               Email:         rriley@wtplaw.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Maryland and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with the Revised Standing Order for District Court Fund dated August
31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for
the District Court.

Date: October 6, 2020                          /s/ Todd M. Brooks
                                               Todd M. Brooks, Esq.
                                               WHITEFORD, TAYLOR & PRESTON LLP
                                               7 Saint Paul Street
                                               Baltimore, Maryland 21202-1626
                                               Telephone:     (410) 347-8700
                                               Email:         tbrooks@wtplaw.com

                                    ORDER GRANTING MOTION
          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

                                                    LAURIE SELBER SILVERSTEIN
         Dated: October 9th, 2020                   UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
